Severance image [cellogo_4csmall.jpg]
Exhibit 10.1


 
 
EXECUTIVE SEVERANCE BENEFITS PLAN
 
July 2010
 
 
 
 
 

--------------------------------------------------------------------------------

Table of
Contents                                                                                 Page


 

Table of  Contents i Executive Severance Benefits Plan Overview  1 Who is
Eligible   1 Covered Severance Events  1 How the Severance Benefits Plan Works 
2 Severance Payment  2 Continuation of Health Benefits  3 Conditions 3 Employees
Rehired After Receiving Benefits  3 When Coverage Ends  3 Claims and Appeals
Process  3 Celanese Americas Benefits Committee  4 Duration of the Plan, Ability
to Amend or Terminate the Plan  5 Appendix A - Glossary  6    

 
 
i

--------------------------------------------------------------------------------

Executive Severance Benefits Plan Overview
 
The Executive Severance Benefits Plan provides a severance payment and
continuation of health benefits to certain eligible executive employees of
Celanese Americas LLC and its participating affiliated companies
(“Celanese”).  Ineligible employees shall not receive severance benefits.
 
Celanese can, in certain circumstances and notwithstanding the provisions of
this Plan, in its sole discretion, provide different or enhanced severance
benefits to certain employees specified on an individual or group
basis.  However, the granting of such benefits shall not mean that any other
individual employee or group of employees is entitled to such benefits.  You are
not eligible to participate in this Plan if you are eligible to receive
severance benefits under any other plan or arrangement sponsored by Celanese
except to the extent specifically set forth in such other plan or arrangement.
 
Certain terms used in this Plan are defined in the Glossary in Appendix A.
 
Who is Eligible
 
All Salary Level 1-3 executive employees of Celanese, other than the Chief
Executive Officer, are eligible to participate in this Plan.
 
You are not eligible to receive severance benefits under this Plan unless you
are classified as an “employee” on the payroll records of Celanese, regardless
of whether it is later determined that you are, or were, an “employee” of
Celanese.
 
Covered Severance Events
 
If you are an eligible employee, you are entitled to Severance Benefits if you
have a Covered Severance Event.  You have a Covered Severance Event if you are
involuntarily terminated from active employment without Cause or you resign from
active employment with Good Reason.
 
For purposes of the Plan, your termination is for Cause if you are terminated
because of:
 
(i) your willful failure to perform your duties to Celanese (other than as a
result of total or partial incapacity due to physical or mental illness) for a
period of 30 days following written notice by Celanese to you of such failure;
 
(ii) your conviction of, or a plea of nolo contendere to (x) a felony under the
laws of the United States or any state thereof or any similar criminal act in a
jurisdiction outside the United States or (y) a crime involving moral turpitude;
 
(iii) your willful malfeasance or willful misconduct which is demonstrably
injurious to Celanese;
 
(iv) your material violation of Celanese’s code of conduct;
 
(v) your material violation of Celanese’s policies concerning harassment or
discrimination;
 
(vi) your conduct that causes material harm to the business reputation of
Celanese or its affiliates; or
 
(vii) your breach of the provisions of any confidentiality, noncompetition or
nonsolicitation obligation to which you are subject.
 
 For purposes of the Plan, your resignation is for Good Reason if any of the
following occur without your consent:
 
(i) a material diminution in your base salary or annual bonus opportunity, other
than a diminution generally applicable to a class of individuals that includes
you;
 
(ii) a material diminution in your authority, duties, or responsibilities
(including status, offices, titles and reporting requirements);
 
(iii) a material change in the geographic location at which you must perform
your duties;
 
(iv) failure of Celanese to pay compensation or benefits when due; or
 
(v) any other action or inaction that constitutes a material breach by Celanese
of this Plan.
 
The conditions described above will not constitute “Good Reason” unless (A) you
provide written notice to Celanese of the existence of the condition described
above within ninety (90) days after the initial existence of such condition, (B)
the Company fails to remedy the condition within a period of thirty (30) days
after receipt of the notice, and (C) following receipt of your notice, the
Company notifies you in writing that it has determined that you have Good
Reason.  If the Company fails to remedy the condition within the period referred
to in the preceding sentence, you may terminate your employment with the Company
for “Good Reason” within the thirty (30) day period  following your receipt of
the Company’s notice that it has determined that you have Good Reason to
terminate your employment.
 
 
Enrollment is automatic.
 
Eligible executive employees who are involuntarily terminated for any other
reason (e.g.  death, disability, retirement, termination for Cause), or who
voluntarily terminate or retire without Good Reason, are not eligible to receive
severance benefits under this Plan.
 
1

--------------------------------------------------------------------------------

How the Severance Benefits Plan Works
 
Eligible executive employees who have had a Covered Severance Event are entitled
to receive (i) a severance payment, and (ii) continuation of health care
benefits, all as further described below.
 
This Plan does not alter the terms of any grant of equity compensation to
you.  Your rights with respect to any equity compensation grant are governed by
the agreement(s) that establish the terms and conditions of your grant.
 
Severance Payment
 
Eligible executive employees who have a Covered Severance Event will receive a
severance payment upon the executive’s termination of employment with Celanese
and its affiliates.    (For this purpose, the termination of employment must
constitute a “Separation from Service” as defined in Section 409A of the
Internal Revenue Code.)
 
The Severance Payment is an amount equal to the executive’s base annual salary
in effect on the date of termination plus an amount equal to the executive’s
target bonus for the year (with a 1.0 personal modifier). The Severance Payment
will be made as soon as practicable following the eligible
executive’s  Separation from Service, but in no event later than December 31 of
the year in which such Separation from Service occurs or, if later, the 15th day
of the third month following such Separation from Service.
 
In addition, the executive will be entitled to a pro rata bonus payment for the
year of termination (a “Supplemental Payment”).  The Supplemental Payment is an
amount equal to the executive’s target bonus payment for the year of
termination, adjusted for actual performance of the Company for the year of
termination (with a 1.0 personal modifier), multiplied by a fraction, the
numerator of which is the number of days in the year of the executive’s
termination up to and including the date of the executive’s termination and the
denominator of which is 365 (or, 366, as applicable). The Supplemental Payment
shall be paid at the same time annual bonuses are paid to other executive
employees who do not terminate employment during the year (instead of being paid
at the same time as the Severance Payment) but in no event later than the 15th
day of the third month of the year following such Separation from Service.
 
For purposes of Section 409A of the Internal Revenue Code, the Severance Payment
and the Supplemental Payment are intended to be a separate “payment” within the
meaning of Treasury Regulation Section 1.409A-2(b)(2) and to be exempt from
Section 409A of the Internal Revenue Code pursuant to Treasury Regulation
Section 1.409A-1(b)(4).
 
Any amounts that the eligible executive owes to Celanese will be deducted from
the eligible executive’s severance payment.  As an additional condition to
receiving the severance payment, the Plan Administrator may require the eligible
executive to execute a written agreement that authorizes Celanese to deduct any
amounts the eligible executive owes to Celanese prior to the payment of the
severance payment under the Plan.
 

Continuation of Health Benefits
 
Eligible executives who have a Covered Severance Event will be entitled to
elect, under COBRA, to continue to participate in the Celanese Americas Medical
Plan for a period of 18 months following the month of termination.
 
If the eligible executive elects to continue coverage under the Medical Plan
under COBRA, no COBRA premiums will be charged for the first 12 months of COBRA
coverage.
 
For the next 6 months (i.e., for the 13th through 18th month following
termination), the eligible executive must elect to continue coverage under COBRA
and must pay the COBRA premium in order to continue to participate in the
Medical Plan.
 
Health coverage will terminate when the eligible executive becomes eligible to
participate in any other employer-sponsored health plan.  You must notify
Celanese when you become eligible for any other employer-provided health care
benefits.
 
2

--------------------------------------------------------------------------------

Conditions
 
As a condition for receiving severance benefits under this Plan, you must (1)
return all property of Celanese; (2) hold confidential any and all information
concerning Celanese; (3) cooperate fully with Celanese; (4) execute and deliver
such forms as required by Celanese; and (5) execute and deliver to Celanese a
general claims release, restrictive covenants and cooperation agreement in the
form provided to you by Celanese.  If you fail to fully comply with any of the
obligations described in this paragraph, your benefits may be discontinued.
 
Employees Rehired After Receiving Benefits
 
If you are a former employee and you are applying for rehire consideration, you
will be considered with all other external candidates and have no guaranteed
entitlement to a prior job classification, level, or rate of pay.  The position
will reflect Celanese’s current evaluation of the position in the current
organization structure.
 
If you are a former employee who is rehired after receiving benefits, you will
not receive recognition of prior service in the determination of subsequent
benefits, except to the extent provided by law.  Calculation of subsequent
benefits will begin as of the date you are rehired as a Celanese employee.  Any
prior service previously credited will not be included for the purpose of the
calculation of benefits entitlement after you are rehired.
 
All issues regarding the treatment of any service time since separation from
employment are to be resolved by the Plan Administrator before an individual
with prior service is rehired.
 
When Coverage Ends
 
Your coverage under this Plan ends once you terminate from Celanese or when you
are no longer an eligible employee.
 
Claims and Appeals Process
 
If you believe that you are entitled to benefits under the Plan, you must file a
claim for benefits.  A claim for benefits must be made no later than one year
following the date of your termination of employment with Celanese.  If you do
not file a claim for benefits within one year of the date of your termination of
employment with Celanese, you will not be entitled to any benefits under the
Plan.
 
A claim for benefits is submitted to the Plan Administrator.  The Plan
Administrator has the sole discretionary authority to approve or deny each
claim.  In the event the Plan Administrator denies, in whole or in part, an
initial claim for benefits by a participant or his beneficiary, the Plan
Administrator will furnish notice of the adverse determination to you.
 
The notice will be forwarded to you within 90 days of receipt of the claim by
the Plan Administrator.  However, in special circumstances, the Plan
Administrator may extend the response period for up to an additional 90 days,
and must notify you in writing of the extension, and will specify the reasons
for the extension.  If for any reason you do not receive a response from the
Plan Administrator within the time prescribed, the claim will be deemed denied.
 
Within 60 days of receipt of a notice of an adverse determination, you or your
duly authorized representative may petition the Plan Administrator in writing
for a full and fair review of the adverse determination (see address below for
information on how to contact the Plan Administrator).  You or your duly
authorized representative will have the opportunity to submit comments in
writing, documents, records, and other relevant information to the Plan
Administrator.  You will also have the right to be furnished, free of charge and
upon request, reasonable access to, and copies of, all documents, records and
other relevant information.  Relevant information includes any information that
was submitted, considered or generated in the course of the decision regardless
of whether such information was relied upon in making the benefit
determination.  You may also request any information demonstrating that, where
appropriate, the Plan is acting consistently with respect to other participants.
 
The Plan Administrator will review the denial and will take into account all
documents, records, and other information submitted by you regardless of whether
such information was submitted or considered in the initial determination.  The
Plan Administrator will communicate its decision and provide an explanation to
you in writing within 60 days of receipt of the petition.  However, in special
circumstances, the Plan Administrator may extend the response period for up to
an additional 60 days, in which event it will notify you in writing prior to the
commencement of the extension and specify the reasons for the extension.  If for
any reason, the written decision on review is not furnished within the time
prescribed, the claim will be deemed denied on review.
 
The written notice of decision by the Plan Administrator will set forth:
 
}  
The specific reasons for the adverse determination;

 
}  
A specific reference to the pertinent Plan provisions on which the adverse
determination is based;

 
}  
A description of any additional information necessary for you to perfect the
claim and an explanation of why such information is necessary.  In the case of a
notification of an appealed claim, the notice will also include a statement that
you are entitled to receive reasonable access to and copies of all documents,
records, and other relevant information with respect to the claim; and

 
}  
A description of the Plan’s review procedures (or, in the case of a notification
of an appealed claim, a description of any voluntary appeal procedures) and the
time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under section 502 of ERISA following an
adverse decision by the Plan Administrator.

 
3

--------------------------------------------------------------------------------

Celanese Americas Benefits Committee
 
The Plan Administrator is the Celanese Americas Benefits Committee.  The
Benefits Committee has general responsibility and sole discretionary authority
for administering the Plan and reviewing claims for benefits and appeals or
denied claims.  Any determination by the Benefits Committee is final and
conclusive and will not be overturned unless it is deemed to be arbitrary and
capricious.  The Celanese Americas Benefits Committee can be contacted at:
 
 
Celanese Americas Benefits Committee

 
c/o Benefits Department

 
1601 West LBJ Freeway

 
Dallas, TX 75234

 
972-443-4000

 
4

--------------------------------------------------------------------------------

Duration of the Plan, Ability to Amend or Terminate the Plan
 
The initial term of the Plan expires on December 31, 2011.  However, the Plan
will automatically renew for successive one-year periods if Celanese does not,
by action of its Board of Directors at least 90 days prior to the end of each
such year (beginning with the year ending December 31, 2011), take action to
terminate the Plan.
 
Celanese retains the right to amend or terminate the Medical Plan and/or the
Retiree Medical Plan at any time, whether before or after a Covered Severance
Event.
 
5

--------------------------------------------------------------------------------

APPENDIX A
 
Glossary
 

   
Celanese - Celanese Americas LLC and its participating affiliated companies
 
Continuation of Health Benefits - See page 3 under “Continuation of Health
Benefits”
 
Covered Severance Event - See page 1 under “Covered Severance Events”
 
ERISA - Employee Retirement Income Security Act of 1974, as amended
 
Good Reason - See page 1 under “Covered Severance Events”
 
Medical Plan - The Celanese Americas Medical Plan
 
Plan - This Celanese Americas Executive Severance Benefits Plan
 
Plan Administrator - Celanese Americas Benefits Committee
 
Plan Sponsor - Celanese Americas LLC
 
Severance Payment - See Page 3 under “Severance Payment”
 
Severance Benefits - The benefits provided under this Plan, including a
Severance Payment and Continuation of Health Benefits

 
6

--------------------------------------------------------------------------------

